--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THIS
“SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES HAVE BEEN
REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS.  IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.
 
THE HOLDER OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES MUST
NOT TRADE THE SECURITIES IN OR FROM A JURISDICTION OF CANADA UNLESS THE
CONDITIONS IN SECTION 13 OF MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE
U.S. OVER THE COUNTER MARKETS ARE MET.
 
CONFIDENTIAL
 
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
 
TO:
SEARCH BY HEADLINES.COM CORP., having an address at 2 – 34346 Manufacturers Way,
Abbotsford, BC V2S 7M1

 
 
(“SBH”)

 
AND:
NAKED BOXER BRIEF CLOTHING INC., having an address at 2 – 34346 Manufacturers
Way, Abbotsford, BC V2S 7M1

 
 
(“Naked” and, together with SBH, the “Issuers”)

 
 
PURCHASE OF CONVERTIBLE NOTES AND WARRANTS

 
1.  
Subscription

 
1.1 On the basis of the representations and warranties and subject to the terms
and conditions set forth in this subscription agreement (this “Agreement”), the
undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees to
purchase a convertible note of the Issuers, in the form attached hereto as
Exhibit “B” (the “Note”), in the aggregate principal amount of $, and  share
purchase warrants of SBH having the terms and conditions set out in the warrant
certificate attached hereto as Exhibit “C” (the “Warrants” and, together with
the Note, the “Securities”) (such subscription and agreement to purchase being
the “Subscription”), for the aggregate purchase price of US$ (the “Subscription
Amount”), which is tendered herewith.
 
1.2 The Issuers hereby agree to sell the Securities to the Subscriber on the
basis of the representations and warranties and subject to the terms and
conditions set forth in this Agreement.  Subject to the terms of this Agreement,
the Agreement will be effective upon its acceptance by the Issuers.
 
1.3 The Subscriber acknowledges that the Securities have been offered as part of
an offer by the Issuers of other Securities in an amount as may be determined by
the board of directors of the Issuers in their sole discretion (the “Offering”).

 
 

--------------------------------------------------------------------------------

 
 
1.4 The Subscriber acknowledges that a finder’s fee or a broker’s commission may
be paid by the Issuers in connection with this Subscription.
 
1.5 Unless otherwise provided, all dollar amounts referred to in this Agreement
are in lawful money of the United States.
 
2.  
Payment

 
2.1 The Subscription Amount must accompany this Subscription and shall be paid
in accordance with the Note as instructed by the Agent (as defined in the Note).
 
3.  
Documents Required from Subscriber

 
3.1 The Subscriber must complete, sign and return to the Issuers the following
documents:
 
(a)  
an executed copy of this Agreement;

 
(b)  
a Canadian Investor Questionnaire (the “Questionnaire”) attached as Exhibit “A”
that starts on page 12; and

 
(c)  
such other supporting documentation that the Issuers or their legal counsel may
request to establish the Subscriber’s qualification as a qualified investor.

 
3.2 The Subscriber shall complete, sign and return to the Issuers as soon as
possible, on request by the Issuers, any additional documents, questionnaires,
notices and undertakings as may be required by any regulatory authorities and
applicable law.
 
3.3 Both parties to this Agreement acknowledge and agree that Clark Wilson LLP
has acted as counsel only to the Issuers and is not protecting the rights and
interests of the Subscriber.  The Subscriber acknowledges and agrees that the
Issuers and Clark Wilson LLP have given the Subscriber the opportunity to seek,
and are hereby recommending that the Subscriber obtain, independent legal advice
with respect to the subject matter of this Agreement and, further, the
Subscriber hereby represents and warrants to the Issuers and Clark Wilson LLP
that the Subscriber has sought independent legal advice or waives such advice.
 
4.  
Conditions and Closing

 
4.1 The closing of the sale of the Securities to the Subscriber (the “Closing”)
shall occur on or before August 10, 2012, or on such other date as may be
determined by the Issuers in their sole discretion (the “Closing Date”).
 
4.2 The Closing is conditional upon and subject to:
 
(a)  
the Issuers having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

 
(b)  
the issue and sale of the Securities being exempt from the requirement to file a
prospectus and the requirement to deliver an offering memorandum under
applicable securities legislation relating to the sale of the Securities, or the
Issuers having received such orders, consents or approvals as may be required to
permit such sale without the requirement to file a prospectus or deliver an
offering memorandum.

 
4.3 On the Closing Date, the Subscriber acknowledges that the certificates
representing the Securities will be available for delivery, provided that the
Subscriber has satisfied the requirements of Section 3 hereof and the Issuers
have accepted this Agreement.

 
2

--------------------------------------------------------------------------------

 
4.4 Acknowledgements and Agreements of Subscriber
 
4.5 The Subscriber acknowledges and agrees that:
 
(a)  
none of the Securities have been or will be registered under the United States
Securities Act of 1933, as amended, (the “1933 Act”), or under any securities or
“blue sky” laws of any state of the United States, and, unless so registered,
may not be offered or sold in the United States or, directly or indirectly, to
U.S. Persons, as that term is defined in Regulation S under the 1933 Act
(“Regulation S”), except in accordance with the provisions of Regulation S,
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

 
(b)  
the Issuers have not undertaken, and will have no obligation, to register any of
the Securities under the 1933 Act or any other securities legislation;

 
(c)  
the decision to execute this Agreement and acquire the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Issuers and such decision is
based entirely upon a review of any public information which has been filed by
SBH with the United States Securities and Exchange Commission (the “SEC”) and
any Canadian provincial securities commissions (collectively, the “Public
Record”);

 
(d)  
the Subscriber understands and agrees that the Issuers and others will rely upon
the truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and the Questionnaire, and
agrees that if any of such acknowledgements, representations and agreements are
no longer accurate or have been breached, the Subscriber shall promptly notify
the Issuers;

 
(e)  
there are risks associated with the purchase of the Securities, as more fully
described in SBH’s periodic disclosure forming part of the Public Record;

 
(f)  
the Subscriber and the Subscriber’s advisor(s) have had a reasonable opportunity
to ask questions of and receive answers from the Issuers in connection with the
distribution of the Securities hereunder, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information about the Issuers;

 
(g)  
finder’s fees or broker’s commissions may be payable by the Issuers to finders
who introduce subscribers to the Issuers;

 
(h)  
the books and records of the Issuers were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Subscriber
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
the Subscriber’s lawyer and/or advisor(s);

 
(i)  
all of the information which the Subscriber has provided to the Issuers is
correct and complete as of the date this Agreement is signed, and if there
should be any change in such information prior to the Closing, the Subscriber
will immediately provide the Issuers with such information;

 
(j)  
the Issuers are entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement and the Questionnaire, and the Subscriber
will hold harmless the Issuers from any


 
3

--------------------------------------------------------------------------------

 
 
(k)  
loss or damage it or they may suffer as a result of the Subscriber’s failure to
correctly complete this Agreement or the Questionnaire;

 
(l)  
the Subscriber has been advised to consult the Subscriber’s own legal, tax and
other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuers are not in any way responsible) for compliance
with:

 
(i)  
any applicable laws of the jurisdiction in which the Subscriber is resident in
connection with the distribution of the Securities hereunder, and

 
(ii)  
applicable resale restrictions;

 
(m)  
the Subscriber understands and agrees that there may be material tax
consequences to the Subscriber of an acquisition or disposition of the
Securities. The Issuers give no opinion and make no representation with respect
to the tax consequences to the Subscriber under federal, state, provincial,
local or foreign tax law of the Subscriber’s acquisition or disposition of the
Securities;

 
(n)  
in addition to resale restrictions imposed under U.S. securities laws, there are
additional restrictions on the Subscriber’s ability to resell any of the
Securities in Canada under applicable provincial securities laws and
Multilateral Instrument 51-105 – Issuers Quoted in the U.S. Over-the-Counter
Markets (“MI 51-105”) of the Canadian Securities Administrators;

 
(o)  
the Issuers have advised the Subscriber that the Issuers are relying on an
exemption from the requirements to provide the Subscriber with a prospectus and
to sell the Securities through a person registered to sell securities under
provincial securities legislation and other applicable securities laws, as a
consequence of acquiring the Securities pursuant to such exemption, certain
protections, rights and remedies provided by the applicable securities
legislation including the various provincial securities acts, including
statutory rights of rescission or damages, will not be available to the
Subscriber;

 
(p)  
neither the SEC nor any securities commission or similar regulatory authority
has reviewed or passed on the merits of any of the Securities;

 
(q)  
there is no government or other insurance covering any of the Securities; and

 
(r)  
the Issuers will refuse to register the transfer of any of the Securities to a
U.S. Person not made pursuant to an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
laws.

 
5.  
Representations, Warranties and Covenants of the Subscriber

 
5.1 The Subscriber hereby represents and warrants to and covenants with the
Issuers (which representations, warranties and covenants shall survive the
Closing) that:
 
(a)  
the Subscriber is not a U.S. Person and is executing this Agreement outside of
the U.S.;

 
(b)  
the Subscriber has the legal capacity and competence to enter into and execute
this Agreement and to take all actions required pursuant hereto and, if the
Subscriber is a corporate entity, it is duly incorporated and validly subsisting
under the laws of its jurisdiction of incorporation and all necessary approvals
by its directors, shareholders and others have been obtained to authorize
execution and performance of this Agreement on behalf of the Subscriber;


 
4

--------------------------------------------------------------------------------

 
 
(c)  
the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

 
(d)  
the Subscriber has duly executed and delivered this Agreement and it constitutes
a valid and binding agreement of the Subscriber enforceable against the
Subscriber in accordance with its terms;

 
(e)  
the Subscriber has received and carefully read this Agreement;

 
(f)  
the Subscriber is aware that an investment in the Issuers is speculative and
involves certain risks (including those risks disclosed in the Public Record),
including the possible loss of the entire investment;

 
(g)  
the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuers and agrees that the Issuers will
not be responsible in any way whatsoever for the Subscriber’s decision to invest
in the Securities and the Issuers;

 
(h)  
all information contained in the Questionnaire is complete and accurate and may
be relied upon by the Issuers, and the Subscriber will notify the Issuers
immediately of any material change in any such information occurring prior to
the closing of the purchase of the Securities;

 
(i)  
the Subscriber is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest is such Securities, and the Subscriber has not
subdivided his interest in the Securities with any other person;

 
(j)  
the Subscriber (i) is able to fend for itself in the Subscription; (ii) has such
knowledge and experience in business matters as to be capable of evaluating the
merits and risks of its prospective investment in the Securities; and (iii) has
the ability to bear the economic risks of its prospective investment and can
afford the complete loss of such investment;

 
(k)  
the Subscriber is not an underwriter of, or dealer in, any of the Securities,
nor is the Subscriber participating, pursuant to a contractual agreement or
otherwise, in the distribution of the Securities or any of them;

 
(l)  
the Subscriber is not aware of any advertisement of any of the Securities and is
not acquiring the Securities as a result of any form of general solicitation or
general advertising, including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 
(m)  
no person has made to the Subscriber any written or oral representations:

 
(i)  
that any person will resell or repurchase any of the Securities,

 
(ii)  
that any person will refund the purchase price of any of the Securities, or

 
(iii)  
as to the future price or value of any of the Securities;

 
(n)  
the Subscriber understands and agrees that none of the Securities have been
registered under the 1933 Act, or under any state securities or “blue sky” laws
of any state of the United States, and, unless so registered, may not be offered
or sold in the United States or, directly or indirectly, to


 
5

--------------------------------------------------------------------------------

 
 
(o)  
U.S. Persons except in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act and in each case only in accordance with applicable
state, provincial and foreign securities laws;

 
(p)  
the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of the period specified in Regulation S (such
period hereinafter referred to as the “Distribution Compliance Period”) shall
only be made in compliance with the safe harbor provisions set forth in
Regulation S, pursuant to the registration provisions of the 1933 Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the 1933 Act or an exemption therefrom and in each case only in
accordance with applicable state and provincial securities laws;

 
(q)  
the Subscriber acknowledges that it has not acquired the Securities as a result
of, and will not itself engage in, any “directed selling efforts” (as defined in
Regulation S under the 1933 Act) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable securities laws or under an exemption from such registration
requirements and as otherwise provided herein;

 
(r)  
hedging transactions involving the Securities may not be conducted unless such
transactions are in compliance with the provisions of the 1933 Act and in each
case only in accordance with applicable securities laws;

 
(s)  
the Subscriber acknowledges and agrees that the Issuers shall not consider the
Subscriber’s Subscription for acceptance unless the undersigned provides to the
Issuers, along with an executed copy of this Agreement:

 
(i)  
a fully completed and executed Questionnaire in the form attached hereto as
Exhibit “A”, and

 
(ii)  
such other supporting documentation that the Issuers or their legal counsel may
request to establish the Subscriber’s qualification as a qualified investor; and

 
(t)  
by completing the Questionnaire, the Subscriber is representing and warranting
that the Subscriber satisfies one of the categories of registration and
prospectus exemptions provided in National Instrument 45-106 – Prospectus and
Registration Exemptions (“NI 45-106”) adopted by the Canadian Securities
Administrators.

 
5.2 In this Agreement, the term “U.S. Person” shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Agreement includes any person in the United States.
 
6.  
Representations and Warranties will be Relied Upon by the Issuers

 
6.1 The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Issuers and their legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable legislation, or (if applicable) the eligibility of others on whose
behalf it is contracting hereunder to purchase the Securities under applicable
legislation.  The Subscriber further agrees that by accepting delivery of the
certificates representing the Securities on the Closing Date, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made

 
6

--------------------------------------------------------------------------------

 
6.2 by the Subscriber on the Closing Date and that they will survive the
purchase by the Subscriber of the Securities and will continue in full force and
effect notwithstanding any subsequent disposition by the Subscriber of such
Securities.
 
7.  
Legending and Registration of Securities

 
7.1 If the Subscriber is a resident of Canada, the Subscriber hereby
acknowledges that upon the issuance thereof, and until such time as the same is
no longer required under the applicable securities laws and regulations, the
certificates or other document representing any of the Securities will bear a
legend in substantially the following form:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE SECURITIES LAWS.
 
THE HOLDER OF THE SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES IN
OR FROM A JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF
MULTILATERAL INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER
MARKETS ARE MET.”
 
7.2 The Subscriber hereby acknowledges and agrees to the Issuers making a
notation on their records or giving instructions to their registrar and transfer
agent in order to implement the restrictions on transfer set forth and described
in this Agreement.
 
8.  
Resale Restrictions

 
8.1 The Subscriber acknowledges that the Securities are subject to resale
restrictions in Canada and the United States and may not be traded in Canada or
the United States except as permitted by the applicable federal, state and
provincial securities laws and the rules made thereunder.
 
9.  
Collection of Personal Information

 
9.1 The Subscriber acknowledges and consents to the fact that the Issuers are
collecting the Subscriber’s personal information for the purpose of fulfilling
this Agreement and completing the Offering.  The Subscriber's personal
information (and, if applicable, the personal information of those on whose
behalf the Subscriber is contracting hereunder) may be disclosed by the Issuers
to (a) stock exchanges or securities regulatory authorities, (b) the Issuers’
registrar and transfer agent, (c) Canadian tax authorities, (d) authorities
pursuant to the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada) and (e) any of the other parties involved in the Offering, including
legal counsel, and may be included in record books in connection with the

 
7

--------------------------------------------------------------------------------

 
9.2 Offering.  By executing this Agreement, the Subscriber is deemed to be
consenting to the foregoing collection, use and disclosure of the Subscriber's
personal information (and, if applicable, the personal information of those on
whose behalf the Subscriber is contracting hereunder) for the foregoing purposes
and to the retention of such personal information for as long as permitted or
required by law or business practice.  Notwithstanding that the Subscriber may
be purchasing Securities as agent on behalf of an undisclosed principal, the
Subscriber agrees to provide, on request, particulars as to the nature and
identity of such undisclosed principal, and any interest that such undisclosed
principal has in the Issuers, all as may be required by the Issuers in order to
comply with the foregoing.
 
Furthermore, the Subscriber is hereby notified that:
 
(a)  
the Issuers may deliver to any securities commission having jurisdiction over
the Issuers, the Subscriber or this subscription, including any Canadian
provincial securities commissions and/or the SEC (collectively, the
“Commissions”) certain personal information pertaining to the Subscriber,
including such Subscriber’s full name, residential address and telephone number,
the number of shares or other securities of the Issuers owned by the Subscriber,
the number of Securities purchased by the Subscriber and the total purchase
price paid for such Securities, the prospectus exemption relied on by the
Issuers and the date of distribution of the Securities,

 
(b)  
such information is being collected indirectly by the Commissions under the
authority granted to them in securities legislation,

 
(c)  
such information is being collected for the purposes of the administration and
enforcement of the securities laws, and

 
(d)  
the Subscriber may contact the following public official in Ontario with respect
to questions about the Ontario Securities Commission’s indirect collection of
such information at the following address and telephone number:

 
Administrative Assistant to the Director of Corporate Finance
 
Ontario Securities Commission
Suite 1903, Box 55
20 Queen Street West
Toronto, ON  M5H 3S8
 
Telephone:  (416) 593-8086
 
10.  
Costs

 
10.1 The Subscriber acknowledges and agrees that all costs and expenses incurred
by the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Securities shall be
borne by the Subscriber.
 
11.  
Governing Law

 
11.1 This Agreement is governed by the laws of the Province of British Columbia
and the federal laws of Canada applicable therein.  The Subscriber, in its
personal or corporate capacity and, if applicable, on behalf of each beneficial
purchaser for whom it is acting, irrevocably attorns to the exclusive
jurisdiction of the courts of the Province of British Columbia.
 
12.  
Currency

 
12.1 Any reference to currency in this Agreement is to the currency of the
United States unless otherwise indicated.

 
8

--------------------------------------------------------------------------------

 
 
13.  
Survival

 
13.1 This Agreement, including, without limitation, the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the parties hereto notwithstanding the
completion of the purchase of the Securities by the Subscriber pursuant hereto.
 
14.  
Assignment

 
14.1 This Agreement is not transferable or assignable.
 
15.  
Severability

 
15.1 The invalidity or unenforceability of any particular provision of this
Agreement shall not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.
 
16.  
Entire Agreement

 
16.1 Except as expressly provided in this Agreement and in the exhibits,
agreements, instruments and other documents attached hereto or contemplated or
provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuers or by anyone else.
 
17.  
Notices

 
17.1 All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication, including facsimile, electronic mail or other means
of electronic communication capable of producing a printed copy.  Notices to the
Subscriber shall be directed to the address of the Subscriber set forth on page
10 of this Agreement and notices to the Issuers shall be directed to it at the
address of the Issuers set forth on page 1 of this Agreement.
 
18.  
Counterparts and Electronic Means

 
18.1 This Agreement may be executed in any number of counterparts, each of
which, when so executed and delivered, shall constitute an original and all of
which together shall constitute one instrument.  Delivery of an executed copy of
this Agreement by electronic facsimile transmission or other means of electronic
communication capable of producing a printed copy will be deemed to be execution
and delivery of this Agreement as of the date hereinafter set forth.
 
19.  
Exhibits

 
19.1 The exhibits attached hereto form part of this Agreement.
 
20.  
Indemnity

 
20.1 The Subscriber will indemnify and hold harmless the Issuers and, where
applicable, their directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement, the Questionnaire, or in
any document furnished by the Subscriber to the Issuers in connection herewith
being untrue in any material respect or any breach or failure by the Subscriber
to comply with any covenant or agreement made by the Subscriber to the Issuers
in connection therewith.

 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Issuers.
 


Subscriber Information
 
 
________________________________________________________
(Name of Subscriber)
 
 
Register the Securities as set forth below:
 
________________________________________________________
(Name to Appear on Certificate)
 
   
 
________________________________________________________
(Account Reference, if applicable
Account Reference (if applicable):______________________________
 
 
 
________________________________________________________
(Address, including Postal Code)
          ________________________________________________________    
(Signature of Subscriber – if the Subscriber is an Individual)
   
 
 
   
________________________________________________________
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
 
________________________________________________________
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
 
________________________________________________________
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
 
________________________________________________________
(Subscriber’s Address, including city and Postal Code)
 
 
    ________________________________________________________
    (Telephone Number)
 
Deliver the Securities as set forth below:
 
 
________________________________________________________
(Attention - Name)
 
________________________________________________________
(Account Reference, if applicable)
 
 
________________________________________________________
(Street Address, including Postal Code) (No PO Box)
 
 
     ________________________________________________________
     (Telephone Number)


 
10

--------------------------------------------------------------------------------

 

ACCEPTANCE
 
The Issuers hereby accept the subscription as set forth above on the terms and
conditions contained in this Private Placement Subscription Agreement as of the
____ day of _______________________, 2012.
 
SEARCH BY HEADLINES.COM CORP.
 


 


 
Per:           ______________________________________________
                  Authorized Signatory
 
NAKED BOXER BRIEF CLOTHING INC.
 


 


 
Per:           ______________________________________________
                  Authorized Signatory
 


 



 
11

--------------------------------------------------------------------------------

 



 
EXHIBIT “A”
 
 
CANADIAN INVESTOR QUESTIONNAIRE
 
 
TO:           SEARCH BY HEADLINES.COM CORP. and
 
NAKED BOXER BRIEF CLOTHING INC.
 
(collectively, the “Issuers”)
 
RE:           Purchase of Convertible Notes and Warrants (together, the
“Securities”)
 
 

 
Capitalized terms used in this Questionnaire and not specifically defined have
the meaning ascribed to them in the Private Placement Subscription Agreement
between the Subscriber and the Issuers to which this Exhibit A is attached.
 
In connection with the purchase by the Subscriber (being the undersigned, or if
the undersigned is purchasing the Securities as agent on behalf of a disclosed
beneficial Subscriber, such beneficial Subscriber, shall be referred herein as
the “Subscriber”) of the Securities, the Subscriber hereby represents, warrants
and certifies to the Issuers that the Subscriber:
 
 
(i)
is purchasing the Securities as principal (or deemed principal under the terms
of National Instrument 45-106 - Prospectus and Registration Exemptions adopted
by the Canadian Securities Administrators (“NI 45-106”));

 
 
(ii)
(A)
is resident in or is subject to the laws of one of the following (check one):
 

o Alberta
o New Brunswick
o Prince Edward Island
o British Columbia
o Nova Scotia
o Quebec
o Manitoba
o Ontario
o Saskatchewan
o Newfoundland and Labrador
   
o United States:  _________________________ (List State of Residence)

 
or
 
 
(B)
o is resident in a country other than Canada or the United States; and

 
 
(iii)
has not been provided with any offering memorandum in connection with the
purchase of the Securities.

 
In connection with the purchase of the Securities of the Issuers, the Subscriber
hereby represents, warrants, covenants and certifies that:
 
(a) 
the Subscriber is not a trust company or trust company registered under the laws
of Prince Edward Island that is not registered or authorized under the Trust and
Loan Companies Act (Canada) or under comparable legislation in another
jurisdiction of Canada; and
 
(b) 
 the Subscriber is an “accredited investor” within the meaning of NI 45-106, by
virtue of satisfying one of the following criteria (YOU MUST ALSO INITIAL OR
PLACE A CHECK-MARK ON THE APPROPRIATE LINE BELOW).
o
 
(a) 
a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador),
o
 
(b) 
an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (a),
o
 
(c) 
an individual who, either alone or with a spouse, beneficially owns financial
assets having an aggregate realizable value that before taxes, but net of any
related liabilities, exceeds $1,000,000,
o
 
(d) 
an individual whose net income before taxes exceeded $200,000 in each of the 2
most recent calendar years or whose net income before taxes combined with that
of a spouse exceeded $300,000 in each of the 2 most recent calendar years and
who, in either case, reasonably expects to exceed that net income level in the
current calendar year,
o
 
(e) 
an individual who, either alone or with a spouse, has net assets of at least
$5,000,000,
o
 
(f) 
a person, other than an individual or investment fund, that has net assets of at
least $5,000,000 as shown on its most recently prepared financial statements and
that has not been created or used solely to purchase or hold securities as an
accredited investor as defined in this paragraph (f),
o
 
(g) 
an investment fund that distributes or has distributed its securities only to
(i)a person that is or was an accredited investor at the time of the
distribution,
(ii)a person that acquires or acquired securities in the circumstances referred
to in sections 2.10 [Minimum amount investment] of NI 45-106, or 2.19
[Additional investment in investment funds] of NI 45-106, or
(iii)a person described in paragraph (i) or (ii) that acquires or acquired
securities under section 2.18 [Investment fund reinvestment] of NI 45-106,
o
 
(h) 
an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt,
o
 
(i) 
a trust company or trust company registered or authorized to carry on business
under the Trust and Loan Companies Act (Canada) or under comparable legislation
in a jurisdiction of Canada or a foreign jurisdiction, acting on behalf of a
fully managed account managed by the trust company or trust company, as the case
may be,
o
 
(j) 
a person acting on behalf of a fully managed account managed by that person, if
that person
(i)is registered or authorized to carry on business as an adviser or the
equivalent under the securities legislation of a jurisdiction of Canada or a
foreign jurisdiction, and
(ii)           in Ontario, is purchasing a security that is not a security of an
investment fund,
o
 
(k) 
a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded,
o
 
(l) 
an entity organized in a foreign jurisdiction that is analogous to the entity
referred to in paragraph (a) in form and function,
o
 
(m) 
a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors,
o
 
(n) 
an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or
o
 
(o) 
a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as an accredited investor.

 
The above representations and warranties will be true and correct both as of the
execution of this certificate and as of the closing time of the purchase and
sale of the Securities and acknowledges that they will survive the completion of
the issue of the Securities.
 
The Subscriber acknowledges that the foregoing representations and warranties
are made by the undersigned with the intent that they be relied upon in
determining the suitability of the Subscriber as a Subscriber of the Securities
and that this certificate is incorporated into and forms part of the Agreement
and the undersigned undertakes to immediately notify the Issuers of any change
in any statement or other information relating to the Subscriber set forth
herein which takes place prior to the closing time of the purchase and sale of
the Securities.
 
By completing this certificate, the Subscriber authorizes the indirect
collection of this information by each applicable regulatory authority or
regulator and acknowledges that such information is made available to the public
under applicable legislation.
 
DATED as of _______ day of __________________, 2012.
 


 
_______________________________________________________________________
Print Name of Subscriber (or person signing as agent)
 

 
 
By:   ___________________________________________________________________                                                             
                               Signature
 
 
___________________________________________________________________
  Title


 



 
12

--------------------------------------------------------------------------------

 

EXHIBIT “B”
 
FORM OF PROMISSORY NOTE
 



 
THIS PROMISSORY NOTE is dated August _____, 2012




BETWEEN:


SEARCH BY HEADLINES.COM CORP. (“SBH”) a Nevada corporation, and NAKED BOXER
BRIEF CLOTHING INC. (“Naked”), a Nevada corporation, both having an office for
notice at 2-34346 Manufacturers Way, Abbotsford BC V2S 7M1


(collectively, the “Borrowers”)


AND:


l, of [insert address]


(the “Lender”)




BACKGROUND:


A.           Naked is a wholly-owned subsidiary of SBH, operating a product
manufacturing and distribution business for men’s clothing products.


B.           Naked requires funds to expand its inventory and sales operations,
and, in order to raise funds for that purpose, (i) Naked and SBH have determined
to issue joint and several convertible term promissory notes to a group of
accredited investors, as defined in applicable securities legislation (the
“Kalamalka Group”); and (ii) SBH has determined to issue warrants to purchase
common shares in its capital (each, a “Warrant”) to Kalamalka Partners Ltd. (the
“Agent”) and each member of the Kalamalka Group, with Warrants to be issued to
the Lender on the terms and conditions set out in section 9 below.


C.           The Lender is a member of the Kalamalka Group, is an accredited
investor, has entered into an agency and interlender agreement with the other
members of the Kalamalka Group, SBH, Naked, and the “Agent” pursuant to which
the Agent will manage the obligations evidenced by this Note and the security
for those obligations provided for in this Note on the Lender’s behalf (as
amended, supplemented and replaced from time to time) (the “Agency Agreement”),
and has agreed to lend funds to the Borrowers as provided for in this Note (the
“Loan”).


NOW THEREFORE THE PARTIES HERETO AGREE as follows:


1. For value received the Borrowers hereby jointly and severally promise to pay
to the Lender the sum of $_____________.00 (the “Principal”) on August 16, 2014
(the “Due Date”). This Note will bear interest (the “Interest”) on the Principal
outstanding, from time to time, both before and after maturity, default and
judgment, commencing the date of advance of the Principal to the Agent’s Account
(as defined below), calculated and paid as follows:


(a)
on all Principal advanced by the Lender to the Agent’s Account but not advanced
from the Agent’s Account to the Borrowers’ Account (as defined below), or which
has been repaid into the Agent’s Account by the Borrowers, the Borrowers will
pay to the Lender interest at the rate of four percent (4%) per annum,
calculated and payable monthly (the “Standby Interest”); and


 
13

--------------------------------------------------------------------------------

 

(b)
on all Principal advanced to the Borrowers’ Account, and until repaid to the
Lender, the Borrowers will pay to the Lender interest at the rate of twelve
percent (12%) per annum, calculated and payable monthly.



The Borrowers shall pay the estimated interest (including Standby Interest) for
each month not less than five (5) days prior to the end of that month to the
Agent’s Account.  Any adjustments to estimated interest shall be made at the
same time as the next month’s estimated interest payment. All deposit interest
earned on the Agent’s Account shall accrue to the benefit of the Kalamalka Group
and be paid pro rata to the members of the Kalamalka Group monthly within five
business days of when it is credited to the Agent’s Account by the institution
holding that account.


2. The Lender shall advance the Principal into an account maintained by the
Agent (the “Agent’s Account”) pursuant to the Agency Agreement, and, at the
written direction of the Borrowers, the Agent shall advance such portion of the
Principal as may be provided in that direction into an account (the “Borrowers’
Account”) managed by two representatives of the Borrowers and two
representatives of the Agent.  All advances from the Borrowers’ Account to the
Borrowers shall be jointly authorized by not less than one representative of the
Agent and one representative from the Borrowers.  The proceeds of the Loan shall
be advanced to the Agent’s Account and from the Agent’s Account to the
Borrowers’ Account.  Payments from the Borrowers’ Account to the Agent’s Account
designated as “interest payments” shall be deemed to be interest payments made
rateably to each member of the Kalamalka Group that is a Lender. The Borrowers
may prepay all or a portion of the Principal and any accrued but unpaid interest
thereon, provided that the Borrowers provide sixty (60) days’ prior written
notice to the Agent. In addition, the Borrowers may make payments to the Agent’s
Account designated as “repayment of advances” from the Borrowers’ Account only
if the Borrowers provide sixty (60) days’ prior written notice to the
Agent.  Such “repayments of advances” shall not be deemed to be a repayment of
Principal to the Lender, but shall bear interest as provided in Section 1(a),
and must be accompanied by a repayment fee equivalent to one percent (1%) of the
amount of such payment.


3. At the Lender’s option, but subject to the provisions of the Agency
Agreement, the outstanding Principal and all accrued but unpaid interest
represented by this Note will become immediately due and payable upon written
notice of acceleration given by the Agent to the Borrowers following the
occurrence of any of the following events (each an “Event of Default”):


(a)
if the Borrowers shall fail to pay any portion of the Principal, any Interest on
this Note or any other sum due hereunder, on the date on which such amount shall
become due and payable, whether at the stated date of maturity or at any
accelerated date of maturity or at any other date fixed for payment;



(b)
if the Borrowers shall fail to perform in any material respect any of the other
covenants and agreements set forth herein or in any security granted by either
of them in connection with their obligations under this Note (collectively the
“Security”), and not cure such failure within ten (10) days after notice
thereof;



(c)
if any material representation or warranty of the Borrowers in this Note, the
officer’s certificate of SBH, or the officer’s certificate of Naked shall prove
to have been false in any material respect upon the date when made or deemed to
have been made or repeated;



(d)
if a Borrower shall fail to pay at maturity, or within any applicable period of
grace, any obligation for borrowed money or credit received or in respect of any
capitalized lease, in each case for which such Borrower’s obligations exceed
CAD$50,000, or fail to observe or perform any material term, covenant or
agreement contained in any material agreement by which it is bound and
evidencing or securing borrowed money or credit received or in respect of any
such capitalized lease for such period of time or otherwise as would permit
(assuming the giving of appropriate notice if required) the holder or holders
thereof or of any obligations issued thereunder to
accelerate the maturity thereof, or any such holder or holders shall rescind or
shall have a right to rescind the purchase of any such obligations;


 
14

--------------------------------------------------------------------------------

 


(e)
if a Borrower shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of a Borrower or of any substantial part of
its respective assets or shall commence any case or other proceeding relating to
a Borrower under any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, dissolution or liquidation or similar law of any
jurisdiction, now or hereafter in effect, or shall authorize any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against a Borrower or a Borrower
shall indicate its approval thereof, consent thereto or acquiescence therein or
such involuntary petition or application shall not have been dismissed within
sixty (60) days following the filing thereof;



(f)
if a decree or order shall be entered appointing any trustee, custodian,
liquidator or receiver of a Borrower or of any substantial part of its assets,
or adjudicating a Borrower bankrupt or insolvent, or approving a petition in any
such case or other proceeding;



(g)
if there shall remain in force, undischarged, unsatisfied, unvacated, unbonded
or unstayed, for more than sixty (60) days, any final judgment against a
Borrower that, with other such outstanding final judgments against a Borrower or
any subsidiary of a Borrower that are undischarged, unsatisfied, unvacated,
unbonded or unstayed, exceeds in the aggregate CAD$25,000 in excess of insurance
coverage which the insurer has acknowledged and confirmed it would provide with
respect to such judgment;



(h)
if this Note or any Security shall be cancelled, terminated, revoked or
rescinded, or any action at law, suit or in equity or other legal proceeding to
cancel, revoke or rescind this Note or any security shall be commenced by or on
behalf of a Borrower or its shareholders, or any court or any other governmental
or regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more provisions of this Note or any Security is illegal,
invalid or unenforceable in accordance with the terms thereof;



(i)
if there shall occur (i) a sale or disposition of all or substantially all of
the assets of a Borrower, or (ii) any transfer of beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the United States Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of all or any portion of the outstanding shares of a
Borrower, in a single transaction or a series of related transactions except, in
the case of a transfer of beneficial ownership of common shares in the capital
of a Borrower where the shareholders of that Borrower immediately prior to such
transaction or series of related transactions retain directly or indirectly at
least fifty percent (50%) of the voting power in that Borrower or the successor
or acquiring entity (as applicable);  and



(j)
if there occurs a Material Adverse Effect as defined in subsection (i) of the
definition thereof or that otherwise is not curable, or (b) there occurs any
other Material Adverse Effect that continues in existence uncured for five
business days.  “Material Adverse Effect” means any event or series of events
that, individually or in the aggregate, results in (i) a material adverse change
in, or a material adverse effect upon, the operations, business, properties, or
condition (financial or otherwise) of a Borrower (including without limitation
the withdrawal by applicable authorities of a business license of a Borrower
which business license would be necessary to conduct its business as currently
conducted or as contemplated to be conducted), (ii) a material impairment of the
ability of a Borrower to perform under this Note, the Security to which it is a
party or any other note or agreement to which a Borrower is a party, or (iii) a
material adverse effect upon the legality, validity, binding effect or
enforceability against a Borrower of this Note, any Security to which it is a
party or any other note or agreement to which Borrower or any Subsidiary is a
party.


 
15

--------------------------------------------------------------------------------

 

 
For greater certainty, a Material Adverse Effect shall include a material
adverse change in the business plans of the Borrowers as represented to the
Agent.



4. Upon the occurrence of an Event of Default and at any time thereafter,
provided the Event of Default has not been waived by the Agent or the Borrowers
have not theretofore remedied all outstanding Events of Default within the
prescribed time period, the Agent may at its option, but in accordance with the
provisions of the Agency Agreement, by notice to the Borrowers:


(a)
terminate the ability of the Borrowers to request further advances from the
Agent’s Account;



(b)
declare the Principal, Interest and all other amounts owing under this Note to
be immediately due and payable; and



(c)
enforce all rights and remedies granted under the Security.



5. Each of the Borrowers represents and warrants to the Lender that:


(a)
it is a corporation duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or continuation, and is qualified
and licensed to do business in any jurisdiction in which the conduct of its
business or its ownership of property requires that it be so qualified, except
those jurisdictions where failure to be so qualified would not be reasonably
likely to have a Material Adverse Effect;



(b)
it has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and as proposed to be
conducted and to enter into and carry out the transactions contemplated by this
Note and the Security;

 
 

(c)
the execution, delivery and performance of this Note, including, without
limitation, the issuance of the Warrants, are within its powers, have been duly
authorized, are not or will not be in conflict with or constitute a breach of
any provision contained in its enabling documents, and do not or will not
contravene, conflict with or result in a violation or breach of, or result in a
default under, any provision of any material agreement to which it is a party or
by which it is bound, or give any person the right to (i) declare a default or
exercise any remedy under any such material agreement, (ii) accelerate the
maturity or performance of any such material agreement, or (iii) cancel,
terminate or modify any such material agreement;

 
 

(d)
it has obtained or made all orders, consents, approvals, licenses,
authorizations or validations of, or filings, recordings or registrations with,
or exemptions by, any governmental or public body or authority, or any
subdivision thereof, required to authorize, or required in connection with, (i)
the execution, delivery and performance of this Note and the Security to which
it is a party, or (ii) the legality, validity, binding effect or enforceability
of this Note and the Security to which it is a party.



(e)
it has not granted or agreed to grant any registration rights, anti-dilution
protections, protective provisions, liquidation preferences, redemption rights
or other investor protection rights to any person or entity;



(f)
the audited financial statements of Naked for the fiscal year ended January 31,
2012, the unaudited financial statements of Naked for the period ending April
30, 2012, the audited financial statements of SBH, presented on a consolidated
basis, for the fiscal year ended January 31, 2012, and unaudited financial
statements of SBH for the period ending April 30, 2012 (collectively the
“Financial Statements”) and the related statements of income, cash flows and
shareholder’s equity of SBH and its subsidiaries, on a consolidated basis, for
the fiscal years or periods ended on such dates, true and correct copies of
which have been furnished to the Agent and the Lenders prior to the date hereof,
present fairly in all material respects the consolidated financial position of
SBH and its subsidiaries at the dates of such balance sheets and the results of
the operations of SBH and its subsidiaries for the periods covered thereby and
the Financial Statements have been prepared in accordance with U.S. generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated and with each other, except that the unaudited financial
statements may not contain all footnotes required by generally accepted
accounting principles or be subject to year-end audit adjustments;


 
16

--------------------------------------------------------------------------------

 

 
(g)
except as fully disclosed in the Financial Statements or otherwise disclosed to
the Agent there are no liabilities or obligations with respect to it of any
nature whatsoever (whether absolute, accrued, contingent or otherwise, and
whether or not due) which, either individually or in aggregate, would be
reasonably likely to be material to it;



(h)
except as previously disclosed to the Agent or disclosed in the Financial
Statements, since April 30, 2012 there has been no change in its business,
operations, property, assets, liabilities or condition (financial or otherwise)
which change would be reasonably likely to have a Material Adverse Effect;



(i)
upon any issuance of shares pursuant to the due exercise of the Warrants, such
shares will be duly authorized, validly issued, fully paid and non-assessable,
and free of any liens or encumbrances, except for restrictions on transfer under
applicable securities laws;



(j)
this Note and the Security to which it is a party have been duly executed and
delivered by it and are legally valid and binding obligation of it, enforceable
against it in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability;



(k)
except as previously disclosed to the Agent, there are no pending or, to either
Borrower’s knowledge, threatened actions or proceedings to which a Borrower is
party before any court or regulatory or administrative agency, whether Canadian
or foreign, in which a decision adverse to a Borrower would be reasonably likely
to have a Material Adverse Effect;



(l)
it has filed or caused to be filed all tax returns required to be filed, and has
paid, or has made adequate provision for the payment of, all material taxes
reflected therein or otherwise owed;



(m)
it does not own any real property and it has good and marketable title to all of
its material properties and material assets, including all material property
reflected in the most recent balance sheets included in the Financial Statements
free and clear of all liens, charges or encumbrances (a "Lien") except Permitted
Liens;



(n)
to the best of its knowledge, it is in compliance with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except where the failure to be so in compliance would not be
reasonably likely to have a Material Adverse Effect; and



(o)
it is not in material default in or material breach of the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its material contracts, no condition exists that, with the
giving of notice or the lapse of time or both, would constitute such a material
default, and, to its knowledge, no counterparty to any such material contract is
in material default in or material breach of any such material contract.



6. Except for Section 6(b) which is a covenant of SBH only, each of the
Borrowers covenants and agrees that, so long as any of their obligations under
this Note remain outstanding, they shall do all of the following:

 
17

--------------------------------------------------------------------------------

 

(a)           duly and punctually pay or cause to be paid the Principal and
Interest and all other amounts provided for in this Note and in the Security in
accordance with the terms hereof;


(b)
reserve out of the authorized and unissued capital of SBH an adequate number of
common shares such that, upon any exercise of the Warrants, such shares shall be
immediately issuable;



(c)
preserve and maintain in full force and effect its legal existence and good
standing in its respective jurisdictions of organization and maintain
qualification in each jurisdiction in which qualification is required under
applicable law, except where the failure to be so qualified would not be
reasonably likely to have a Material Adverse Effect;



(d)
notify the Agent in writing promptly upon becoming aware of any event or change
that has caused, or evidences, an Event of Default or a Material Adverse Effect,
together with a reasonably detailed description thereof and the actions it
proposes to take with respect thereto;

 
 

(e)
notify the Agent in writing promptly upon entering into any discussions,
negotiations, agreements, understandings or arrangements relating to any
financing or acquisition proposal, whether completed or proposed, from the date
hereof to and including the earlier of the conversion or payment of all sums due
hereunder;



(f)
notify the Agent in writing promptly upon obtaining knowledge of the institution
or threat of any action or proceeding against or affecting it or any of its
property, and any material development in any such action or proceeding, that:
(i) if adversely determined, has a reasonable possibility of giving rise to a
Material Adverse Effect, or (ii) seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated by this Note.  It shall provide the Agent with
additional information regarding any such action or proceeding as may be
reasonably requested by the Agent to evaluate such action or proceeding,
including copies of any filings;



(g)
keep all property necessary to its business in reasonably good working order and
condition, ordinary wear and tear excepted;



(h)
make due and timely payment or deposit of all material federal, state,
provincial, local and other Canadian, US and foreign taxes, assessments, or
contributions required by law;



(i)
comply with all applicable statutes, regulations and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of their
property (including applicable statutes, regulations, orders and restrictions
relating to intellectual property and environmental standards and controls),
except where the failure to so comply would not be reasonably likely to have a
Material Adverse Effect;



(j)
take all actions and execute all writings or documents, including the
preparation, delivery and prosecution of authorization requests and filings with
governmental authorities, as may reasonably be requested by the Agent in
connection with the current or future exercise of a Warrant or other rights of
Lender under this Note;



(k)
keep adequately insured by financially sound and reputable insurers all assets
and property of a character customarily insured by persons engaged in similar
businesses similarly situated, including inventory, against loss or damage of
the kinds customarily insured against by such persons, in such amounts as are
customarily insured for by such persons, and, in the case of inventory, maintain
at minimum insurance equivalent to the value of the total indebtedness owed to
the Kalamalka Group; that it will forthwith notify the Agent of any significant
loss; that it will duly and punctually pay all premiums and other sums of  money
for maintaining such insurance; and that it will name the Agent as an additional
loss payee on all insurance policies;



(l)
deliver to the Agent:


 
18

--------------------------------------------------------------------------------

 


(i)  
within 90 days of the fiscal year end, audited consolidated financial statements
of the Borrowers and any of their  subsidiaries;

 
(ii)  
within 45 days of the end of a month, unaudited consolidated profit and loss
statement and balance sheet for the month;

 
(iii)  
within 45 days of the end of the first three (3)  fiscal quarters and within 90
days of the end of the fourth fiscal quarter, a management report on the
quarter’s results and operations;

 
(iv)  
within 90 days of the fiscal year end, unaudited non-consolidated financial
statements of the Borrowers and any of their  subsidiaries;

 
(v)  
at least 30 days before the commencement of each fiscal year, a business plan
for the next fiscal year, together with the operating, capital expenditure and
research and development budgets, approved by the Board;

 
(vi)  
within three (3) Business Days after its receipt by either of the Borrowers, a
copy of any notice to such Borrower of any alleged material breach of contract
or obligation, together with management’s proposed manner of response to such
alleged breach;

 
(vii)  
within three (3) Business Days after any actual, apparent, or suspected loss of
any material amount of inventory or receivables, notice to the Agent of all
information concerning such loss or potential loss, together with management’s
proposed manner of response;

 
(viii)  
monthly margin reports with respect to Naked within ten (10) Business Days of
each month end including, without limitation, information relating to detailed
inventory and receivables listings; and

 
(ix)  
any such other information, accounts, data and projections reasonably required
by the Lender; and

 
(m)
in the case of Naked, maintain a borrowing base equivalent to a discount factor
of 0.90 multiplied by the value of the sum of the value of Naked’s inventory
plus the value of its accounts receivable and, in the case of SBH, ensure that
Naked maintains such borrowing base.  For greater certainty, except as otherwise
agreed between the parties, inventories will be calculated at the lower of cost
or market value and include adjustments for estimated obsolete or excess
inventory determined by future estimated sales in relation to older or out of
season product.  Cost is based on actual cost on a weighted average basis.  The
costs of finished goods inventories include raw materials and direct
labour.  Inventory shall include raw material in transit in the possession of
the Borrower, materials in the course of production, work in progress, and
unsold finished goods.  The calculation of accounts receivable for margining
purposes shall include only those accounts current as of 60 days that are
expected to be collectable, except that up to $10,000 of receivables may be
included in the borrowing base for the purpose of calculating margin if such
receivables are more than 60 days old but less than 90 days old. Naked and SBH,
within fifteen (15) days of either party being made aware that Naked does not
meet its borrowing base requirement, shall repay to the Agent on behalf of the
Kalamalka Group any amounts required to maintain Naked’s borrowing base with
such lenders.



7. Each of the Borrowers covenants and agrees that, so long as any of its
obligations under this Note remain outstanding, it shall not do any of the
following without the Agent’s written consent:


(a)  
use the funds advanced under the Loan for any purpose other than the financing
of inventory and receivables;



(b)  
incur any indebtedness or guarantee any indebtedness or issue or sell any debt
securities or guarantee any debt securities of others other than (i) the
indebtedness evidenced by this Note; (ii)


 
19

--------------------------------------------------------------------------------

 

(c)  
as disclosed in the Financial Statements; and (iii) with respect to the
Permitted Liens;



(d)  
create, incur, assume or suffer to exist any lien or encumbrance upon or with
respect to any of its property or assets (real or personal, tangible or
intangible) (“Liens”), whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including sales of accounts
receivable with recourse to it), or assign any right to receive income or permit
the filing of any security interest under the British Columbia Personal Property
Security Act or any other similar notice of lien or encumbrance under any
similar recording or notice statute, provided that the provisions of this
Subsection 7(b) shall not prevent the creation, incurrence, assumption or
existence of the following (collectively the “Permitted Liens”):



 
(i)
inchoate Liens for taxes, assessments or governmental charges or levies not yet
due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;



 
(ii)
Liens in respect of its property or assets imposed by law, which were incurred
in the ordinary course of business and do not secure indebtedness for borrowed
money, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which do not
in the aggregate materially detract from the value of its property or assets or
impair the use thereof in the operation of its assets subject thereto;



 
(iii)
Liens arising under original purchase price conditional sales contracts and
equipment leases with third parties entered into in the ordinary course of
business consistent with past practices;



 
(iv)
the Liens created by the Security; or



 
(v)
any Liens consented to in writing by the Agent from time to time, such consent
not to unreasonably withheld.



(e)  
wind up, liquidate or dissolve its affairs, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (in one or a series of
related transactions), or enter into any sale-leaseback transactions for any
part of its property or assets involving any person other than Lender (or agree
to do any of the foregoing at any future time), except in each case for sales of
inventory, materials and equipment in the ordinary course of business consistent
with past practice; or



(f)  
make any distribution to any or all of its shareholders, or redeem or acquire
any or all of such shareholders’ shares or options in SBH (other than issuances
of options or repurchases of options or equity securities at cost pursuant to
any equity plan adopted by SBH for the benefit of employees or consultants of
SBH); or create or suffer to exist any encumbrance or restriction on the ability
of Naked to (i) pay dividends or make other distributions to SBH, (ii) repay or
prepay any indebtedness owed by Naked to SBH.



8. The Lender shall not be obligated to advance the Loan unless, on the date of
the first advance, all representations and warranties of the Borrowers contained
in this Note and the Security are true and correct, no Event of Default has
occurred and is continuing and the Agent has received on behalf of the Lender
the following:


(a)  
duly executed originals of this Note, the Security and all other documents which
the Borrowers have covenanted to deliver to cause to be delivered under this
Note or the Security;



(b)  
certificates of status or good standing for each of the Borrowers issued by the
relevant authority


 
20

--------------------------------------------------------------------------------

 

(c)  
in its jurisdiction of incorporation and all jurisdictions where it is required
to be registered by virtue of conducting business in such jurisdiction;



(d)  
a certified copy of resolutions of the directors of each of the Borrowers
authorizing the execution, delivery and performance of this Note, the Security
and the instruments, agreements, certificates and other documents contemplated
in this Note and the Security;



(e)  
a certificate of a responsible officer of each of the Borrowers, certifying
certain matters as to each of the Borrowers;



(f)  
in connection with the first issuance of notes to members of the Kalamalka Group
who are Lenders, a favourable opinion from counsel for each of the Borrowers (in
form and content satisfactory to counsel for the Agent) as to the status, power
and capacity of each Borrower, the due authorization, execution and delivery of
this Note and the Security, the enforceability of this Note, and, in the case of
SBH, the validity of the Warrants; and



(g)  
evidence satisfactory to the Agent of the perfection of the Security in British
Columbia, Nevada, California, and any other jurisdiction where the Borrowers’
inventory or material assets are located.



9. Concurrently with the execution of this Note, SBH shall issue to the Lender a
Class l Warrant for the purchase of ___________ Common shares of SBH at an
exercise price of USD$0.25 per share on or before 4:00PM on the next business
day following August 10, 2014 and a Class l Warrant for the purchase of
___________ Common shares of SBH at an exercise price of USD$0.50 per share on
or before 4:00PM on the next business day following August 10, 2014.  While this
Note is outstanding the Lender shall be permitted to apply any or all
outstanding Principal and Interest to payment of the exercise price of the
respective Warrants.


[NTD: The foregoing Section will be amended to reflect the number and class of
warrants to be issued to the respective Lender and the applicable expiry
period.]


10. At the option of the Lender, at maturity or at any time prior to maturity,
the Lender may convert the balance outstanding under the Loan, including
Principal and Interest from time to time, in whole or in part into Common shares
of SBH.  The conversion rate will be 1 Common share of SBH for each seventy-five
cents USD$0.75 of the Loan so converted (the “Conversion Price”).  If, at any
time while any portion of the Loan is outstanding, SBH subdivides, consolidates,
or pays a stock dividend on the Common shares, the Conversion Price will be
simultaneously adjusted upon the happening of each such event and the Conversion
Price shall be calculated by multiplying the Conversion Price in effect
immediately prior to such event by the following fraction:


(a)  
the numerator of which is the number of Common shares issued and outstanding
immediately prior to the event; and



(b)  
the denominator of which is the number of Common shares issued and outstanding
immediately after the completion of the event.



If, at any time while any portion of the Loan is outstanding, the Common shares
are changed into a different class or classes of shares, whether by
reclassification, recapitalization, reorganization, arrangement, amalgamation or
merger, the Lender shall have the right to convert all or any portion of the
Loan outstanding into the kind and amount of shares and other securities and
property receivable upon such change by holders of that number of shares then to
which the Loan could have been converted immediately prior to such
change.  Adjustments made under this Section shall be successive and each
resulting new Conversion Price shall continue in effect until the next
adjustment (if any) made hereunder.

 
21

--------------------------------------------------------------------------------

 

The Borrowers and the Lender acknowledge and agree that the rights and
obligation under this Note and the Security are subject to the provisions of the
Agency Agreement and that this Note ranks, in all respects, pari passu with
notes issued concurrently to other members of the Kalamalka Group who are also
parties to the Agency Agreement.


11. The Borrowers hereby waive presentment or demand for payment and waives and
foregoes any claim or right of set-off, contribution, or any other defense or
diminishment or set off of the amount herein evidenced and secured.  Borrower
further waives all defense or pleadings or cross-claim as answer or to resist
demand or repayment and acknowledges and acquiesces to the filing of process by
Lender and the taking of judgment and the execution of such process and waives
all defenses or counterpleading thereto excepting only prior payment or the
non-advance of the Principal of the Loan.


12. SECURITIES DECLARATION AND ENFORCEABILITY


The parties hereto acknowledge that this security, or any resultant securities,
has not been registered under the securities laws of any jurisdiction and is
being issued pursuant to an exemption from registration.


13. This Note will be binding on and enure to the benefit of the Lender, its
successors and permitted assigns and the Borrowers and their respective
permitted successors and assigns.


14. If any part or provision of this Note is invalid or unenforceable it will at
the election of the Lender be severed from this Note and the remainder of this
Note will be construed as if such invalid or unenforceable part or provision had
been deleted from this Note.


15. This Note and all matters arising hereunder will be governed by the laws of
the Province of British Columbia.






[EXECUTION PAGE TO FOLLOW]













































 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Borrowers have executed this Note effective as the date
first above written.




SEARCH BY HEADLINES.COM CORP.
by its authorized signatory




__________________________
Name:
Title:


NAKED BOXER BRIEF CLOTHING INC.
by its authorized signatory




__________________________
Name:
Title:

 
23

--------------------------------------------------------------------------------

 

 
EXHIBIT “C”
FORM OF WARRANT CERTIFICATE
 
 
THESE WARRANTS ARE NON-TRANSFERABLE.
 
THESE SECURITIES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.


THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.


 
WARRANT CERTIFICATE
 
SEARCH BY HEADLINES.COM CORP.
 


 
THESE WARRANTS WILL EXPIRE AND BECOME NULL AND VOID AT THE TIME OF EXPIRY (AS
DEFINED HEREIN).
 
Warrant Certificate No.:
Number of Warrants:
 
Right to Purchase  Common Shares

This is to certify that, for value received,  of , is the registered holder of
() share purchase warrants (each, a “Warrant”) of SEARCH BY HEADLINES.COM CORP.
(the “Company”).  Each Warrant will entitle the Holder, upon and subject to the
terms and conditions attached to this certificate or any replacement certificate
(in either case the “Warrant Certificate”) as Appendix “A” (the “Terms and
Conditions”), to acquire from the Company one fully paid and non-assessable
share of common stock of the Company (each, a “Warrant Share”) at a price of $
per Share (the “Exercise Price”) at any time prior to 4:00 p.m. (Vancouver time)
on  (the “Time of Expiry”).
 
 
 
1.
ONE (1) WARRANT AND THE EXERCISE PRICE ARE REQUIRED TO PURCHASE ONE WARRANT
SHARE.  THIS CERTIFICATE REPRESENTS  () WARRANTS.

 
 
2.
These Warrants are issued subject to the Terms and Conditions, and the Holder
may exercise the right to purchase Warrant Shares only in accordance with the
Terms and Conditions.

 
 
3.
Nothing contained herein or in the Terms and Conditions will confer any right
upon the Holder or any other person to subscribe for or purchase any Warrant
Shares at any time subsequent to the Time of Expiry and from and after such
time, these Warrants and all rights under this Warrant Certificate will be void
and of no value.


 
24

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF the Company has caused this Warrant Certificate to be
executed.

 
DATED at the City of Vancouver, in the Province of British Columbia, the  day of
, 20 .
 
SEARCH BY HEADLINES.COM CORP.
 

 
 
Per:           _______________________________________________________
                 Authorized Signatory

 
25

--------------------------------------------------------------------------------

 



 
APPENDIX “A”
 
TERMS AND CONDITIONS
 
TERMS AND CONDITIONS dated  (the “Terms and Conditions”), attached to the
Warrant Certificate issued by Search by Headlines.com Corp.
 
1.  
INTERPRETATION

 
1.1  
Definitions

 
In these Terms and Conditions, unless there is something in the subject matter
or context inconsistent therewith:
 
(a)  
“Auditors” means an independent firm of accountants duly appointed as auditors
of the Company;

 
(b)  
“Business Day” means any day of the year other than Saturday, Sunday or any day
on which banks are required or authorized to close in Vancouver, British
Columbia;

 
(c)  
“Company” means Search by Headlines.com Corp. until a successor corporation will
have become such as a result of consolidation, amalgamation or merger of the
Company with or into any other corporation or corporations, or as a result of
the conveyance or transfer of all or substantially all of the properties and
estates of the Company as an entirety to any other corporation, and, thereafter,
“Company” will mean such successor corporation;

 
(d)  
“Exercise Price” means $ per Warrant Share, subject to adjustment as provided in
Section 4.6;

 
(e)  
“Exercise Date” has the meaning given to such term in Section 4.2(a);

 
(f)  
“Expiry Date” means ;

 
(g)  
“Fair Market Value” means the average of the closing or last reported sale
prices of the Shares on the OTCQB (or such other exchange or quotation system on
which the Shares are primarily quoted or traded at such time) over the 30 day
period immediately prior to the date of the delivery of a Subscription Form to
the Company by the Holder, or, if closing prices are not then routinely
reported, the average of the last bid and asked prices of the Shares over the 30
day period ending five Business Days prior to such date; provided that, if there
is no public market for the Shares, then the Fair Market Value shall be
determined in good faith by the Company’s board of directors;

 
(h)  
“herein”, “hereby” and similar expressions refer to these Terms and Conditions
as the same may be amended or modified from time to time;

 
(i)  
“Holder” means the holder of the Warrants;

 
(j)  
“Issuance Date” means the date hereof;

 
(k)  
“person” means a natural person, corporation, limited liability corporation,
unlimited liability corporation, joint stock corporation, partnership, limited
partnership, limited liability partnership,  trust, trustee, any unincorporated
organization, joint venture or any other entity;

 
(l)  
“Reorganization” has the meaning given to such term in Section 4.6(a)(ii);

 
(m)  
“Record Date Notice” has the meaning given to such term in Section 4.7(a);

 
(n)  
“Section” followed by a number refers to the specified Section of these Terms
and Conditions;


 
26

--------------------------------------------------------------------------------

 
 

 
(o)  
“Shares” means shares of common stock of the Company as constituted at the date
hereof and any Shares resulting from any subdivision or consolidation of the
Shares;

 
(p)  
“Subscription Form” has the meaning given to such term in Section 4.1(a);

 
(q)  
“Time of Expiry” means 4:00 pm (Vancouver Time) on the Expiry Date;

 
(r)  
“Warrant Certificate” means the Warrant Certificate attached to these Terms and
Conditions;

 
(s)  
“Warrants” means the common share purchase warrants of the Company represented
by the Warrant Certificate; and

 
(t)  
“Warrant Shares” means the Shares issuable upon exercise of the Warrants.

 
1.2  
Gender

 
Words importing the singular number include the plural and vice versa and words
importing the masculine gender include the feminine and neuter genders.
 
1.3  
Interpretation not affected by Headings

 
The division of these Terms and Conditions into sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation thereof.
 
1.4  
Applicable Law

 
The Warrants will be exclusively construed in accordance with the laws of the
Province of British Columbia. The Warrant Certificate and these Terms and
Conditions are governed by the laws of the Province of British Columbia and the
federal laws of Canada applicable therein. The Holder irrevocably attorns to the
exclusive jurisdiction of the courts of the Province of British Columbia.
 
1.5  
Currency

 
Unless otherwise provided, all dollar amounts referred to in the Warrant
Certificate and these Terms and Conditions are in lawful money of the United
States of America.
 
2.  
ISSUE OF WARRANTS

 
2.1  
Additional Warrants

 
The Company may at any time and from time to time issue additional warrants or
grant options or similar rights to purchase Shares.
 
2.2  
Warrants to Rank Pari Passu

 
All Warrants and additional warrants, options or similar rights to purchase
Shares from time to time issued or granted by the Company will rank pari passu,
whatever may be the actual dates of issue or grant thereof, or of the dates of
the certificates by which they are evidenced.
 
2.3  
Replacement of Lost or Damaged Warrant Certificate

 
(a)  
In case the Warrant Certificate becomes mutilated, lost, destroyed or stolen,
the Company, at its discretion, may issue and deliver a new Warrant Certificate
of like date and tenor as the one mutilated, lost, destroyed or stolen, in
exchange for, in place of, and upon cancellation of, such


 
27

--------------------------------------------------------------------------------

 
 

 
(b)  
mutilated Warrant Certificate, or in lieu of, and in substitution for, such
lost, destroyed or stolen Warrant Certificate, and the replacement Warrant
Certificate will be entitled to the benefit hereof and rank equally in
accordance with its terms with all other warrants issued or to be issued by the
Company.

 
(c)  
The applicant for the issue of a new Warrant Certificate pursuant hereto will
bear the cost of the issue thereof and, in case of loss, destruction or theft,
will furnish to the Company such evidence of ownership and of loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as will be
satisfactory to the Company in its discretion.  Such applicant may also be
required to furnish indemnity in amount and form satisfactory to the Company in
its discretion, and will pay the reasonable charges of the Company in connection
therewith.

 
2.4  
Holder Not a Shareholder

 
The holding of the Warrant Certificate shall not constitute the Holder thereof
as a shareholder of the Company, nor entitle him to any right or interest in
respect thereof except as expressly provided in the Warrant Certificate.
 
2.5  
Company Covenants

 
The Company covenants to the Holder that so long as the Warrants remain
outstanding:
 
(a)  
it will allot, reserve and keep available a sufficient number of Shares for the
purpose of enabling it to satisfy its obligations to issue the Warrant Shares
upon the exercise of the Warrants;

 
(b)  
all Warrant Shares which shall be issued upon exercise of the right to acquire
provided for herein shall be fully paid and non-assessable; and

 
(c)  
it will maintain its corporate existence and keep or cause to be kept proper
books of account in accordance with applicable laws.

 
3.  
NOTICE

 
3.1  
Notice to Holders

 
Any notice required or permitted to be given to the Holder will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Holder appearing on the Warrant Certificate or to such
other address as the Holder may specify by notice in writing to the Company to
the address set forth in Section 3.2, and any such notice will be deemed to have
been given and received by the Holder: (i) if mailed, on the third Business Day
following the mailing thereof; (ii) if by facsimile or other electronic
communication, on successful transmission; or (iii) if delivered, on delivery,
but if at the time of mailing, or between the time of mailing and the third
Business Day thereafter, there is a strike, lockout or other labour disturbance
affecting postal service, then the notice will not be effectively given until
actually delivered.
 
3.2  
Notice to the Company

 
Any notice required or permitted to be given to the Company will be in writing
and may be given by prepaid registered post, electronic facsimile transmission
or other means of electronic communication capable of producing a printed copy
to the address of the Company set forth below or such other address as the
Company may specify by notice in writing to the Holder to the address of the
Holder appearing on the Warrant Certificate, and any such notice will be deemed
to have been given and received by the Company: (i) if mailed, on the third
Business Day following the mailing thereof; (ii) if by facsimile or other
electronic communication, on successful transmission; or (iii) if delivered, on
delivery, but if at the time of mailing, or between the time of mailing and the
third Business Day

 
28

--------------------------------------------------------------------------------

 

 
thereafter, there is a strike, lockout or other labour disturbance affecting
postal service, then the notice will not be effectively given until actually
delivered.
 
Notices to the Company shall be delivered to:
 
Search by Headlines.com Corp.
2 – 34346 Manufacturers Way
Abbotsford, BC V2S 7M1
Attn:  President
Fax:    (877) 366-4767
Email: joel@thenakedshop.com
 
with a copy (which shall not constitute notice) to:
 
Clark Wilson LLP
Barristers and Solicitors
800 – 885 West Georgia Street
Vancouver, BC  V6C 3H1
Attn:  Virgil Hlus
Fax:     604.687.6314
Email: vzh@cwilson.com
 
4.  
EXERCISE OF WARRANTS

 
4.1  
Method of Exercise of Warrants

 
The Holder may exercise its right to purchase the Warrant Shares at the Exercise
Price at any time until the Time of Expiry by:
 
(a)  
providing the Company a completed and executed subscription form, in the form
attached as Appendix B hereto (the “Subscription Form”), for the number of
Warrant Shares which the Holder wishes to purchase, in the manner therein
indicated;

 
(b)  
surrendering the Warrant Certificate, together with the executed Subscription
Form, to the address set forth in Section 3.2; and

 
(c)  
in accordance with the Holder’s instructions in the Subscription Form, either:

 
(i)  
paying the appropriate Exercise Price, in United States funds, for the number of
Warrant Shares subscribed for, either by bank draft, certified cheque or money
order, payable to the Company in Vancouver, British Columbia at the address set
forth in Section 3.2, or wiring the Exercise Price to the Company or its lawyers
pursuant to wiring instructions that will be provided to the Holder upon
request; or

 
(ii)  
electing to receive, without the payment by the Holder of any additional
consideration, such number of Warrant Shares as is computed using the following
formula:

 
X = Y (A – B)
                                              A


 
where:
X =
the number of Warrant Shares to be issued to the Holder;

 
 
Y =
the number of Warrant Shares covered by the applicable Subscription Form;

 

 
29

--------------------------------------------------------------------------------

 
 

 
A =
the Fair Market Value of one Share; and

 
 
B =
the Exercise Price per Warrant Share.

 
 
4.2  
Effect of Exercise of Warrants

 
(a)  
On the date the Company receives a duly executed Subscription Form and the
Exercise Price for the number of Warrant Shares specified in the Subscription
Form (the “Exercise Date”), the Warrant Shares so subscribed for will be deemed
to have been issued and the persons to whom such Warrant Shares have been deemed
to be issued will be deemed to have become the holder (or holders) of record of
such Warrant Shares on such date.

 
(b)  
As promptly as practicable after the Exercise Date and, in any event, within ten
(10) Business Days of the Exercise Date, the Company shall forthwith cause to be
delivered to the person or persons in whose name or names the Warrant Shares so
subscribed for are to be registered as specified in such Subscription Form, and
courier to him or them at his or their respective addresses specified in such
Subscription Form, a certificate or certificates for the appropriate number of
fully paid and non-assessable Warrant Shares, which will not exceed that number
which the Holder is entitled to purchase pursuant to the Warrant Certificate
surrendered.

 
4.3  
Subscription for Less Than Entitlement

 
The Holder of any Warrant may subscribe for and purchase a number of Warrant
Shares less than the number which the Holder is entitled to purchase pursuant to
the surrendered Warrant Certificate.  In the event of any purchase of a number
of Warrant Shares less than the number which can be purchased pursuant to the
Warrant Certificate, the Holder, upon exercise thereof, shall be entitled to
receive a new Warrant Certificate in respect of the balance of the Warrant
Shares which the Holder was entitled to purchase pursuant to the surrendered
Warrant Certificate and which were not then purchased.
 
4.4  
Warrants for Fractions of Warrant Shares

 
To the extent that the Holder of any Warrant is entitled to receive on the
exercise or partial exercise thereof a fraction of a Warrant Share, such right
may be exercised in respect of such fraction only in combination with another
Warrant or other Warrants which, in the aggregate, entitle the Holder to receive
a whole number of such Warrant Shares.
 
4.5  
Expiration of Warrants

 
After the Time of Expiry, all rights under the Warrant Certificate and these
Terms and Conditions shall wholly cease and terminate and the Warrants shall be
void and of no further force and effect.
 
4.6  
Adjustment of Exercise Price

 
(a)  
The Exercise Price and the number of Warrant Shares deliverable upon the
exercise of the Warrants will be subject to adjustment in the event of and in
the manner following:

 
(i)  
if and whenever the Shares at any time outstanding are subdivided into a
greater, or consolidated into a lesser, number of Shares, the Exercise Price
will be decreased or increased proportionately as the case may be. Upon any such
subdivision or consolidation, the number of Warrant Shares deliverable upon the
exercise of the Warrants will be increased or decreased proportionately as the
case may be; and

 
(ii)  
in the case of any capital reorganization or of any reclassification of the
capital of the Company, or in the case of the consolidation, merger or
amalgamation of the Company


 
30

--------------------------------------------------------------------------------

 
 

 
(iii)  
with or into any other company (hereinafter collectively referred to as a
“Reorganization”), each Warrant will, after such Reorganization, confer the
right to purchase the number of Warrant Shares or other securities of the
Company (or of the company resulting from such Reorganization) which the Holder
would have been entitled to upon the Reorganization if the Holder had been a
shareholder of the Company at the time of such Reorganization.

 
(b)  
In the case of any Reorganization, if necessary, appropriate adjustments will be
made in the application of the provisions of this Section 4.6 relating to the
rights and interest thereafter of the Holder so that the provisions of this
Section 4.6 will be made applicable as nearly as reasonably possible to any
Warrant Shares or other securities deliverable after the Reorganization on the
exercise of the Warrants.

 
(c)  
The subdivision or consolidation of Shares at any time outstanding into a
greater or lesser number of Shares (whether with or without par value) will not
be deemed to be a Reorganization for the purposes of this Section 4.6.

 
(d)  
The adjustments provided for in this Section 4.6 are cumulative and will become
effective immediately after the applicable record date or, if no record date is
fixed, the effective date of the event which results in such adjustments.

 
4.7  
Notice of Record Date

 
(a)  
If at any time while this or any replacement Warrant Certificate is outstanding:

 
(i)  
the Company proposes to pay any dividend of any kind upon its Shares or make any
distribution to the holders of its Shares;

 
(ii)  
the Company proposes to offer for subscription pro rata to the holders of its
Shares any additional shares of stock of any class or other rights;

 
(iii)  
the Company proposes any Reorganization; or

 
(iv)  
there is a voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

 
the Company shall give to the Holder at least seven (7) days’ prior written
notice (the “Record Date Notice”) of the date on which the books of the Company
are to close or a record is to be taken for such dividend, distribution or
subscription rights, or for determining rights to vote with respect to such
Reorganization, dissolution, liquidation or winding-up.
 
(b)  
The Record Date Notice shall specify, in the case of any such dividend,
distribution or subscription right, or for determining rights to vote with
respect to such Reorganization, dissolution, liquidation or winding-up, as the
case may be, the date on which holders of Shares will be entitled to exchange
their Shares for securities or other property deliverable upon any dividend,
distribution, subscription right, Reorganization, dissolution, liquidation or
winding-up, as the case may be.

 
(c)  
Each Record Date Notice shall be delivered to the Holder at the address of the
Holder set forth on the Warrant Certificate or at such other address as the
Holder may from time to time specify to the Company in writing to the address of
the Company set forth in Section 3.2.


 
31

--------------------------------------------------------------------------------

 
 

 
(d)  
Determination of Adjustments

 
If any questions will at any time arise with respect to the Exercise Price or
any adjustment provided for in Section 4.6, such questions will be conclusively
determined by the Company’s Auditors, or, if they decline to so act, by any
other firm of certified public accountants registered with the Canadian Public
Accountability Board that the Company may designate and who will have access to
all appropriate records, and such determination will be binding upon the Company
and the Holder.
 
5.  
MODIFICATION OF TERMS AND CONDITIONS FOR CERTAIN PURPOSES

 
From time to time, the Company may, subject to the provisions herein, modify the
Terms and Conditions hereof, for the purpose of correction or rectification of
any ambiguities, defective provisions, errors or omissions herein.
 
6.  
TIME OF ESSENCE

 
Time will be of the essence hereof.
 
7.  
SUCCESSORS

 
This Warrant Certificate will enure to the benefit of and will be binding upon
the Company and its successors.
 
8.  
WARRANTS NOT TRANSFERABLE

 
The Warrants are not transferable.
 




 
32

--------------------------------------------------------------------------------

 
 



APPENDIX “B”
 
SUBSCRIPTION FORM
 
 
 
 
TO:
Search by Headlines.com Corp.

 
2 – 34346 Manufacturers Way

 
Abbotsford, BC V2S 7M1

Attention: President

The undersigned holder (the “Holder”) of the within warrant certificate
dated  (the “Warrant Certificate”) hereby subscribes for ____________ shares of
common stock (the “Shares”) of Search by Headlines.com Corp. (the “Company)
pursuant to the within Warrants Certificate at US$ per Share on the Terms and
Conditions of the within Warrant Certificate, and the Holder (select one of the
following):
 
 
 
has included a certified cheque or bank draft payable to or to the order of the
Company for the whole amount of the Exercise Price (as defined in the Warrant
Certificate) of the Shares with this Subscription Form; or

 
 
elects to receive such number of Shares as is computed using the following
formula:



X = Y (A – B)
A
 
 

--------------------------------------------------------------------------------

 
 
 
 


 
where:
X =
the number of Shares to be issued to the Holder;

 
 
Y =
the number of Shares covered by this Subscription Form;

 
 
A =
the Fair Market Value (as defined in the Warrant Certificate) of one Share; and

 
 
B =
the Exercise Price per Share.

 
The undersigned Holder represents that, at the time of exercise of the Warrants,
all of the representations and warranties contained in the Subscription
Agreement between the Company and the undersigned Holder pursuant to which these
Warrants were issued are true and accurate.
 
The undersigned hereby directs that the Shares hereby subscribed for be issued
and delivered as follows:
 
NAME(S) IN FULL
 
ADDRESS(ES)
 
NUMBER OF SHARES
                                 
TOTAL:
   

 
(Please print full name in which share certificates are to be issued, stating
whether Mr., Mrs. or Miss is applicable).
 
DATED this _____ day of ______________________, 20___.
 
In the presence of:
 


_____________________________________                         
_________________________________________
Signature of
Witness                                                                           Signature
of Warrant Holder
 
Please print below your name and address in full.
 
______________________________________
 
______________________________________
 
 
______________________________________
Name (Mr./Mrs./Miss)
 


______________________________________
Address
 

 
33

--------------------------------------------------------------------------------

 
 

 
 
LEGENDS
 
The certificates representing the Shares acquired on the exercise of the
Warrants will bear the following legends, if and as applicable:
 
THESE SECURITIES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).


NONE OF THESE SECURITIES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S.
STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED
HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933
ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.


THE HOLDER OF THESE SECURITIES MUST NOT TRADE THE SECURITIES IN OR FROM A
JURISDICTION OF CANADA UNLESS THE CONDITIONS IN SECTION 13 OF MULTILATERAL
INSTRUMENT 51-105 ISSUERS QUOTED IN THE U.S. OVER THE COUNTER MARKETS ARE MET.
 
INSTRUCTIONS FOR SUBSCRIPTION FORM
 
The signature to the Subscription Form must correspond in every particular with
the name written upon the face of the Warrant Certificate without alteration or
enlargement or any change whatever.  If there is more than one subscriber, all
must sign.
 
In the case of persons signing by agent or attorney or by personal
representative(s), the authority of such agent, attorney or representative(s) to
sign must be proven to the satisfaction of the Company.
If the Warrant Certificate and the Subscription Form are being forwarded by
mail, registered mail must be employed.



 
 
34

--------------------------------------------------------------------------------

 
 
 
 



 
